Case: 17-50337      Document: 00514399213         Page: 1    Date Filed: 03/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit
                                    No. 17-50337                             FILED
                                  Summary Calendar                     March 23, 2018
                                                                        Lyle W. Cayce
                                                                             Clerk
MICHAEL L. PRICE,

                                                 Plaintiff-Appellant

v.

JUDGE JOE CARROLL; DISTRICT ATTORNEY MURFF BLEDSOE; BOB
ODOM; DISTRICT CLERK JOANNA STATON; SHERIFF EDDY LANGE,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:17-CV-59


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael L. Price, Texas prisoner # 521845, filed this 42 U.S.C. § 1983
civil rights complaint against Judge Joe Carroll, District Attorney Murff
Bledsoe, Attorney Bob Odom, District Clerk Joanna Staton, Sheriff Eddy
Lange, unnamed district court clerks and deputy clerks, court reporters, and
deputy sheriffs, and the “Director of TDCJ Senior Warden W.P. Clements Unit”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50337    Document: 00514399213     Page: 2   Date Filed: 03/23/2018


                                 No. 17-50337

in their individual capacities, alleging that his conviction, judgment, and
sentence were illegal and unconstitutional because they were based on a “void”
indictment, and that the defendants had violated Texas law and procedures.
Price sought as relief immediate release from confinement, expungement of his
sentence, judgment, and conviction, and monetary damages in the amount of
$100,000,000.
      The district court concluded that Price’s complaint was frivolous and
dismissed his claims with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). The
district court determined that Judge Carroll was entitled to absolute judicial
immunity; that the district attorney was entitled to absolute prosecutorial
immunity; that attorney Odom was not alleged to be a state actor; that Price
had alleged no personal involvement on the part of District Clerk Joanna
Staton, Sheriff Eddy Lange, any other unnamed clerks or sheriffs, or the Senior
Warden of W.P Clements Unit; and that his claims for money damages were
barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). The district court
noted that to the extent Price sought release from confinement and
expungement of his conviction and sentence, Price could seek such relief in an
application for habeas corpus after exhaustion of his state remedies.
      A district court must sua sponte dismiss an IFP § 1983 complaint if the
action is malicious or frivolous, fails to state a claim upon which relief can be
granted, or seeks monetary relief from a defendant who is immune from suit.
§ 1915(e)(2)(B). A dismissal as frivolous under § 1915(e)(2)(B) is reviewed for
an abuse of discretion. Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).
      Price argues in his original brief that he sued the defendants in their
individual capacities so as to overcome any claim of Eleventh Amendment
immunity.    He contends that the defendants could never have acquired
immunity because his indictment was void, defective, and unconstitutional



                                       2
    Case: 17-50337     Document: 00514399213     Page: 3   Date Filed: 03/23/2018


                                  No. 17-50337

because state laws were violated.      Price’s arguments concerning Eleventh
Amendment immunity are misplaced because the district court did not rely on
Eleventh Amendment immunity to dismiss his claims. Price’s assertion that
he never alleged that Odom was a state actor confirms the correctness of this
aspect of the district court’s ruling. Price’s arguments in his original brief do
not address the other aspects of the district court’s ruling concerning no
personal involvement by the other named defendants, the Heck bar, or the
requirement to seek habeas relief.
      Pro se briefs are afforded liberal construction. Yohey v. Collins, 985 F.2d
222, 225 (5th Cir. 1993). Nevertheless, when an appellant fails to identify any
error in the district court’s analysis, it is the same as if the appellant had not
appealed that issue. Brinkmann v. Dallas County Deputy Sheriff Abner, 813
F.2d 744, 748 (5th Cir. 1987). Because Price has failed to challenge any legal
aspect of the district court’s disposition of the claims raised in his complaint,
he has abandoned the critical issues of this appeal. See Brinkmann, 813 F.2d
at 748. Because Price’s appeal presents no legal points arguable on their
merits, the appeal is DISMISSED as frivolous. See Howard v. King, 707 F.2d
215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
       Price has filed numerous motions to file supplemental briefs and
motions seeking other relief. These motions seek relief which this court has no
power to grant, and the “supplemental briefs” add nothing of relevance to the
arguments raised in Price’s original brief as they pertain to the district court’s
dismissal of his § 1983 claims. All outstanding motions are DENIED.
      We hereby inform Price that the dismissal of this appeal as frivolous
counts as a strike for purposes of § 1915(g), in addition to the strike for the
district court’s dismissal. See Coleman v. Tollefson, 135 S. Ct. 1759, 1761-64
(2015); Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996). Price also



                                        3
    Case: 17-50337      Document: 00514399213   Page: 4   Date Filed: 03/23/2018


                                 No. 17-50337

has at least two previous strikes based on the dismissal as frivolous by the
district court in Price v. Cummings, No. 6:17-cv-60 (W.D. Tex. May 1, 2017),
and our dismissal as frivolous of his appeal from that judgment, which we issue
simultaneously today (No. 17-50453). See Coleman, 135 S. Ct. at 1763.
      Because Price has now accumulated at least three strikes under
§ 1915(g), he may not proceed IFP in any civil action or appeal filed in a court
of the United States while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g). Price
is further warned that any pending or future frivolous or repetitive filings in
this court or any court subject to this court’s jurisdiction may subject him to
additional sanctions.
      MOTIONS DENIED; APPEAL DISMISSED; § 1915(g) BAR IMPOSED;
SANCTION WARNING ISSUED.




                                       4